Case: 20-50587     Document: 00515729980         Page: 1     Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 2, 2021
                                  No. 20-50587                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Armando Leyva, also known as Armando Leyva-Luevanos, also
   known as Armando Leyva-Munoz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-602-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Appealing the judgment in a criminal case, Armando Leyva argues
   that the application of 8 U.S.C. § 1326(b)(1) in his case, which increased his
   maximum term of imprisonment to 10 years and his maximum term of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50587     Document: 00515729980           Page: 2   Date Filed: 02/02/2021




                                    No. 20-50587


   supervised release to three years, is unconstitutional because it was based on
   the fact of a prior felony conviction, which was neither alleged in his
   indictment nor found by a jury beyond a reasonable doubt. As he concedes,
   the issue is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,
   226 (1998).
          Specifically, in Almendarez-Torres, the Supreme Court held that, for
   purposes of a statutory sentencing enhancement, a prior conviction is not a
   fact that must be alleged in an indictment or proved to a jury beyond a
   reasonable doubt. 523 U.S. at 226-27, 239-47. This court has held that
   subsequent Supreme Court decisions did not overrule Almendarez-Torres.
   See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States
   v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007).
          The Government’s motion for summary affirmance is GRANTED,
   see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time to file a brief is DENIED.




                                         2